Case: 1:16-cv-05827 Document #: 362-4 Filed: 12/04/20 Page 1 of 2 PageID #:3836




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 LCCS GROUP,                                     )
                                                 )
                Plaintiff,                       )   Civil Action No. 1:16-cv-05827
                                                 )   Honorable Jorge L. Alonso
         v.                                      )
                                                 )   [PROPOSED] ORDER
                                                 )
 A.N. WEBBER LOGISTICS, INC., et al.,            )
                                                 )
                Defendants.                      )

                                  [PROPOSED] ORDER

         Upon the Plaintiff’s Combined Motion for Default Judgment Against Defaulting

 Defendants, and for good cause shown, it is Ordered that GC Electronics pay the amount

 of $3,006.60 for Plaintiff’s damages through January 13, 2017, which includes

 prejudgment interest, plus post judgment interest at the rate of 2.22% per annum, plus

 0.1516% of all response costs incurred by Plaintiff at the LCCS Site after January 13,

 2017.

         It is further Ordered that Johnston & Chapman Inc. pay the amount of $75.36 for

 Plaintiff’s damages through January 13, 2017, which includes prejudgment interest, plus

 post judgment interest at the rate of 2.22% per annum, plus 0.0038% of all response costs

 incurred by Plaintiff at the LCCS Site after January 13, 2017.

         It is further Ordered that Si-Tech Industries, Inc. pay the amount of $64,376.31

 for Plaintiff’s damages through January 13, 2017, which includes prejudgment interest,

 plus post judgment interest at the rate of 2.22% per annum, plus 3.2460% of all response

 costs incurred by Plaintiff at the LCCS Site after January 13, 2017.
Case: 1:16-cv-05827 Document #: 362-4 Filed: 12/04/20 Page 2 of 2 PageID #:3837




        It is further Ordered that Vanderhyden Septic Service Co. pay the amount of

 $4,080.50 for Plaintiff’s damages through January 13, 2017, which includes prejudgment

 interest, plus post judgment interest at the rate of 2.22% per annum, plus 0.2060% of all

 response costs incurred by Plaintiff at the LCCS Site after January 13, 2017.

        SIGNED on this ___ day of ____________, 2020.




                                              Jorge L. Alonso
                                              United States District Judge
